DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 27 January 2022.

The application has been amended as follows: 

Claim 1 is amended starting at line six from, “based plating layer,” to the following”
----based plating layer, and the Al-Zn-based plating layer is directly on the Fe-Al-based interfacial alloy layer,----

Information Disclosure Statement
The information disclosure statement (ID) filed 19 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the 

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Takeda (US 5,308,710) which differs from the instant claims in that the interface layer of Fe-Al is separated from the Al-Zn-Si-Fe layer by an intermediate layer and there is no direct contact.  The three layers of Takeda are all required and therefore it would not have been obvious to one of ordinary skill in the art to omit the intermediate layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 20 December and in view of the above Examiner’s Amendment, with respect to 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-7 in view of Takeda and Fujii have been withdrawn.  Applicant has amended the claims beyond the teachings of these references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784